DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 9/30/2020 has been placed of record in the file.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 1/7/2021 and the IDS filed 8/15/2022 have been considered.
Claims 26-45 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP Technical Specification 33.501 V1.0.0 (2018-03) as cited on the applicant’s IDS dated 1/7/2021 (NPL #1), hereinafter referred to as 3GPP.
Regarding claim 26, 3GPP discloses an apparatus comprising: at least one processor, at least one memory storing instructions that, when executed by the at least one processor, cause the apparatus at least to: access to a first communication network, wherein the apparatus comprises a subscriber identity module configured for a second communication network, and wherein the second communication network is a legacy network with respect to the first communication network (section 8.4, 4G to 5G handover, and section 5.2, USIM); initiate an authentication procedure with at least one network entity of the first communication network and select an authentication method to be used during the authentication procedure (section 8.4, target AMF and security algorithms); and participate in the authentication procedure with the at least one network entity using the selected authentication method and, upon successful authentication, obtain a set of keys to enable the apparatus to access the first communication network (section 8.4, handover includes security parameters and UE derives mapped keys).
Regarding claim 27, 3GPP discloses wherein to initiate an authentication procedure, the instructions, when executed by the at least one processor, cause the apparatus to initiate a network attach procedure and to form an initial registration request message (section 6.7.2, Attach/TAU Registration Request message).
Regarding claim 28, 3GPP discloses wherein to form the initial registration request message, the instructions, when executed by the at least one processor, cause the to request one or more subscription parameters from a subscriber identity module application in a universal integrated circuit card portion of the apparatus (section 6.1.1.1, UICC).
Regarding claim 29, 3GPP discloses wherein the instructions, when executed by the at least one processor, further cause the apparatus to receive a permanent subscription identifier associated with the second communication network as the subscription identifier from the universal integrated circuit card portion of the apparatus (section 3.1, subscription credential).
Regarding claim 30, 3GPP discloses wherein the permanent subscription identifier comprises an International Mobile Subscriber Identity (section 6.3.1.4, IMSI).
Regarding claim 31, 3GPP discloses wherein the apparatus forms the initial registration request message which comprises the permanent subscription identifier in unencrypted form (section 6.3.1.4, transmission of SUPI in the clear).
Regarding claim 32, 3GPP discloses wherein the apparatus sends the initial registration request message to the at least one network entity (section 6.7.2, UE sends registration request to AMF).
Regarding claim 33, 3GPP discloses wherein the at least one network entity comprises an access and mobility management function (section 3.2 and section 6.7.2, AMF).
Regarding claim 34, 3GPP discloses wherein the initial registration request message is recognized by the at least one network entity as originating from the apparatus comprising a subscriber identity module configured for the second communication network (section 8.4, receives EPS security context).
Regarding claim 35, 3GPP discloses wherein, in response to an authentication request from the at least one network entity, at least another network entity is configured to attempt to authenticate the apparatus using an authentication procedure associated with the first communication network (section 6.1.1.2, AUSF).
Regarding claim 36, 3GPP discloses wherein the at least another network entity comprises an authentication server function (section 6.1.1.2, AUSF).
Regarding claim 37, 3GPP discloses wherein the at least another network entity communicates with a network entity associated with a home network of the apparatus to attempt to authenticate the apparatus (section 5.1.2, home network).
Regarding claim 38, 3GPP discloses wherein to participate in the authentication procedure, the instructions, when executed by the at least one processor, further cause the apparatus to receive an authentication request from the at least one network entity (section 8.4, AMF sends required security parameters).
Regarding claim 39, 3GPP discloses wherein the instructions, when executed by the at least one processor, further cause the apparatus to computes an authentication response based on the received authentication request (section 8.4, handover includes security parameters).
Regarding claim 40, 3GPP discloses wherein the set of keys comprises one or more keys corresponding to a key mapping between the apparatus and the at least one network entity (section 8.4, UE derives mapped keys).
Regarding claim 41, 3GPP discloses wherein the first communication network comprises a fifth generation system and the second communication comprises a fourth generation long term evolution system (section 8.4, 4G to 5G handover).
Regarding claim 42, 3GPP discloses wherein the key mapping comprises KASME = KAMF and KeNB = KgNB (section 8.4, derives KAMF and KgNB).
Regarding claim 43, 3GPP discloses in a communication system including an apparatus seeking access to a first communication network, wherein the apparatus comprises a subscriber identity module configured for a second communication network, and wherein the second communication network is a legacy network with respect to the first communication network (section 8.4, 4G to 5G handover, and section 5.2, USIM), a method comprising: initiating an authentication procedure with at least one network entity of the first communication network and selecting an authentication method to be used during the authentication procedure (section 8.4, target AMF and security algorithms); and participating in the authentication procedure with the at least one network entity using the selected authentication method and, upon successful authentication, the apparatus obtaining a set of keys to enable the given user equipment to access the first communication network (section 8.4, handover includes security parameters and UE derives mapped keys).
Regarding claim 44, 3GPP discloses wherein the initiating an authentication procedure further comprises initiating a network attach procedure and forming an initial registration request message (section 6.7.2, Attach/TAU Registration Request message).
Regarding claim 45, 3GPP discloses in a communication system including an apparatus seeking access to a first communication network, wherein the apparatus comprises a subscriber identity module configured for a second communication network, and wherein the second communication network is a legacy network with respect to the first communication network (section 8.4, 4G to 5G handover, and section 5.2, USIM), a method, performed by a network entity associated with the first communication network (section 8.4, target AMF) comprising: receiving a registration request message from the apparatus and initiating an authentication procedure to select an authentication method to be used during the authentication procedure (section 8.4, security algorithms); and participating in the authentication procedure with the apparatus using the selected authentication method such that, upon successful authentication, the network entity sends a set of keys to enable the apparatus to access the first communication network (section 8.4, handover includes security parameters and AMF derives mapped keys).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jost et al. (U.S. Patent Application Publication Number 2019/0380068) disclosed techniques for managing security contexts between 4G and 5G systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493